DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 02/03/2022. Claims 5, 7, and 12 are canceled, and claims 8 and 11 were previously canceled. Claims 1-4, 6, 9-10, and 13-14 are allowed.
Response to Amendment/Arguments
The amendment filed 02/03/2022 has been entered. Applicant’s amendments to the claims have overcome the objection to claim 10 set forth in the previous Office action mailed 11/03/2021. Accordingly, this objection has been withdrawn.
Applicant’s arguments filed 02/03/2022 have been fully considered.
On page 7 of the remarks, applicant has argued against “the Examiner’s assessment concerning the combination of Ichinose and Gustafsson regarding the relative amplitude of the steering torques.” More specifically, applicant has argued that since Ichinose teaches to apply a second smaller torque after the danger is no longer present, and Gustafsson teaches to provide a larger second yaw rate control to achieve a high lateral acceleration to avoid danger, “A skilled person would not make the subtle second torque of Ichinose, applied after danger is no longer present, a large intervening torque as taught by Gustafsson. This is not plausible.” The examiner respectfully disagrees, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	On pages 7-8 of the remarks, applicant has argued that regarding the application of Takeda to teach limiting the yaw angle to a value no more than 5 degrees, “There is no incentive or teaching that would guide the skilled person to implement Takeda with for example Ichinose, unless he/she wanted to implement a separate system for counteracting cross-winds, which is not the topic of the present 
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record is Ichinose et al. (US 2008/0255729 A1), hereinafter Ichinose, in view of Moshchuk et al. (US 2014/0032049 A1), hereinafter Moshchuk, further in view of Gustafsson et al. (US 2015/0266474 A1), hereinafter Gustafsson, and further in view of Takeda (US 2015/0329142 A1).
Regarding claim 1:
		Ichinose discloses the following limitations:
“A method for assisting a host vehicle in avoiding a collision with a target, the method comprising: detecting the target in the vicinity of the vehicle.” (See at least Ichinose ¶¶ 30-33.)
“determining that the host vehicle is travelling on a collision course with the target.” (See at least Ichinose ¶¶ 32 and 73.)
“when a collision with the target is predicted to occur within a predetermined time period and no driver initiated steering action for avoiding the collision course has been detected, controlling a steering control system to provide an initial steering torque action adapted to provide a steering torque to initiate lateral drift of the host vehicle to the steerable wheels of the host vehicle.” (See at least Ichinose ¶¶ 6, 32, 38, and 42-43.)
“the initial steering torque action providing an initial steering action towards the same side of the target as a detected safe side of the target.” (See at least Ichinose ¶¶ 33-34 and 65-66.)
“and to influence a driver to provide the driver initiated steering action by providing a wheel angle for a predetermined time duration.” (See at least Ichinose ¶¶ 9-13, 38, 47-48, and FIG. 1-2.)
“detecting the driver initiated steering action in response to the initial steering torque action.” (See at least Ichinose ¶¶ 38, 52, 68, and FIG. 4.)
The following limitations are not explicitly disclosed by Ichinose, but are taught using a combination of Ichinose and Moshchuk:
“determining a stability parameter value indicative of the driving stability of the vehicle.” (See at least Moshchuk ¶¶ 21-22 and 26.)
“and only when the stability parameter value indicates that the host vehicle is stable and triggered by the detected driver initiated steering action, providing an intervening action comprising applying a steering torque for altering the present driving course of the host vehicle for avoiding a collision with the target.” (See at least Moshchuk ¶¶ 21-22 and 26 and Ichinose ¶¶ 53-54 and 73.)
The combination of Ichinose and Moshchuk does not specifically disclose “wherein the applied steering torque has a higher amplitude than the steering torque of the initial steering torque action.” However, Gustafsson does teach this limitation. (See at least Gustafsson ¶¶ 17-21.)
While Ichinose ¶ 9 discloses a system that “limits a magnitude of the first assist torque command value to be set thereby such that a change in a direction of travel of a vehicle body falls within a specified range,” and it could be argued that choosing a range of 0-5 degrees as the specified range would have simply been a matter of design choice, the combination of Ichinose, Moshchuk, and Gustafsson does not explicitly disclose an example of applying the initial steering 
	Regarding claim 10:
Since claim 10 is directed to a system encompassed in scope by claim 1, the prior art references which are relevant to claim 1 also apply to claim 10.
While each of the limitations of claims 1 and 10 are taught by the prior art, it would not have been obvious to combine the teachings of all the references to arrive at the claimed invention when considering all the elements and features of the claimed invention as a whole. Therefore, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.R.H./Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662